Citation Nr: 1209993	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  06-09 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory disorder claimed as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from October 1956 to October 1960.  He thereafter served on active duty in the United States Coast Guard from November 1962 to December 1979.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, denied the appellant's claim of entitlement to asbestosis.

In a March 2010 decision, the Board upheld the RO's denial of the appellant's lung disorder service connection claim.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  A July 2011 Memorandum Decision of the Court vacated the Board's decision and the service connection issue on appeal was remanded for readjudication.

The Court has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  

The appellant's application for benefits listed his claim as one for an asbestos-related disorder and the Court has referred to clinical findings for the appellant of mild restrictive pulmonary deficit, a nodular opacity in the right lung, changes to scarring in both lungs, mild restrictive lung disease, bilateral small nodules and small focal areas of opacity, a right lower lobe parenchymal density and mild obstruction with significant bronchodilator responsiveness (BDR).  The Board has therefore recharacterized the issue on appeal as listed on the first page, above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED for action as described below.

The appellant contends that he currently suffers from a lung disorder that he attributes to his exposure to asbestos during his service aboard ships.  

The appellant's service medical records include the report of October 1977 chest x-rays that revealed the presence of a lesion and granulomatous changes in the right lung.  Imaging performed after service has shown abnormalities in the appellant's lungs; for example, in 1997, a private physician reported that the appellant's pulmonary function tests had revealed a mild restrictive pulmonary deficit.  The physician stated that restrictive disorders occurred with parenchymal lung disease, such as asbestosis.  In April 2005, the appellant was afforded a VA respiratory disease examination, including a computed tomography (CT) scan of his chest.  The CT scan showed a nodular opacity in the right lung, and changes secondary to scarring in both lungs.  The VA examiner stated that the CT scan had shown no evidence of asbestosis.  A May 2005 positron-emission tomography (PET) scan subsequently revealed the presence of a right lower lobe parenchymal density.  A February 2006 chest CT scan showed bilateral small nodules and small focal areas of opacity.  The appellant was afforded another VA pulmonary examination in January 2009.  The associated chest X-ray showed no significant abnormalities.  A CT scan of his chest was described as normal; the VA examiner noted that the previously noted nodular opacity in the right lower lobe was not present, and that the appellant's lungs were clear.  However, the results of the appellant's pulmonary function tests demonstrated mild obstruction with significant bronchodilator responsiveness (BDR) in small airways, with normal lung volumes.

Additional evidence is needed to clarify the diagnosis of any current lung pathology and the likely etiology and onset date of such pathology.  Therefore, the Board will remand the case for a VA examination by a pulmonologist, with review of the claims file, clarification of diagnoses, and an opinion regarding the likely etiology and onset date of any current lung pathology, however diagnosed.  

Review of the evidence of record indicates that no records relating to the appellant's pulmonary status dated after January 2009 are of record.  The appellant has been in receipt of treatment and testing from VA and private healthcare providers.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, in order to fulfill the duty to assist, all of the appellant's outstanding VA and private inpatient and outpatient records should be obtained and associated with the claims file.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he received any healthcare services relating to respiratory or pulmonary complaints from the year 1980 until the present.  After securing the necessary release(s), obtain those records that have not been previously secured.  In particular, obtain all treatment records dated between 2004 and the present, to include the complete records from all pulmonary consultations, testing and imaging.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his agent must also be informed of the negative results and given the opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule an examination by a pulmonologist (due to the complexities of the medical questions in the case) in order to evaluate the etiology of the appellant's current respiratory and/or pulmonary condition(s), if any.  The pulmonologist is requested to review the claims file, examine the appellant, and provide a written opinion as to the etiology and onset of the appellant's pulmonary and/or respiratory pathology.  (The pulmonologist is requested to provide an opinion based on record review alone if the appellant fails to report for the examination).  All appropriate testing should be accomplished.

The opinion should include a discussion of the effect and significance, if any, of the appellant's in-service and post-service lung findings to include granulomatous changes, caseated lesions, mild restrictive pulmonary deficit, a nodular opacity in the right lung, changes to scarring in both lungs, mild restrictive lung disease, bilateral small nodules and small focal areas of opacity, a right lower lobe parenchymal density and mild obstruction with significant bronchodilator responsiveness (BDR).

The pulmonary specialist should opine as to the etiology of any currently manifested pulmonary or respiratory pathology.  This should include an opinion regarding whether appellant's claimed pulmonary pathology is causally or etiologically related to military service, including exposure to asbestos or some other cause or causes, including the use of tobacco.  The examiner should state whether there is any evidence that any current pulmonary/respiratory pathology is related to any signs or symptoms the appellant experienced during service.

The pulmonologist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  Is there an appropriate diagnosis for the pulmonary pathology claimed by the appellant?  Please indicate the symptomatology and onset date associated with any diagnosed pulmonary or respiratory disorder.  The clinical significance of all in-service and post-service imaging, pulmonary function tests and other relevant testing should be discussed.  Please explain what is meant by granulomatous disease, caseated lesions, a mild restrictive pulmonary deficit, a nodular opacity in the right lung, changes to scarring in both lungs, mild restrictive lung disease, bilateral small nodules and small focal areas of opacity, a right lower lobe parenchymal density and mild obstruction with significant bronchodilator responsiveness (BDR) vis-à-vis the appellant's claimed asbestosis or any other currently diagnosed pathology.

b.  Is any of the appellant's currently diagnosed pulmonary or respiratory pathology, if any, causally or etiologically related to his October 1956 to October 1960 period of military service, or to his November 1962 to December 1979 period of military service or to some other cause or causes?  (It is not necessary that the exact causes--other than apparent relationship to some incident of service be delineated.)

c.  Is any of the appellant's currently diagnosed pulmonary or respiratory pathology, if any, related to symptoms or signs he may have had in service (October 1956 to October 1960, and November 1962 to December 1979)?

d.  Is any of the appellant's currently diagnosed pulmonary or respiratory pathology, if any, related to symptoms and signs that may have occurred within one year of his service separation in October 1960, or within one year of his separation in December 1979?

e.  Is it at least as likely as not that the etiology of the appellant's current pulmonary or respiratory pathology, if any, is attributable to any disease or incident suffered during either period of his active service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or to some other cause or causes?  Please discuss the appellant's in-service exposure to asbestos, his smoking history, and the results of all PFTs and other pertinent testing of record.

Note:  In assessing the relative likelihood as to origin and etiology of the Veteran's claimed pulmonary/respiratory pathology specified above, the physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any such claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pulmonary/respiratory pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The AMC/RO should thereafter review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the VA pulmonologist's report.  If a report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action.

6.  After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should again review the record, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

7.  If the benefit sought on appeal remains denied, the appellant and his agent should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

